             Case 3:20-cv-00261-MMD-CLB Document 55 Filed 02/12/21 Page 1 of 3




 1

 2

 3                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 4
        JASON A. MAHE,                              Case No. 3:20-CV-0261-MMD-CLB
 5
              Plaintiff,                            ORDER SETTING MANDATORY
 6                                                  TELEPHONIC CASE MANAGEMENT
        v.                                          CONFERENCE
 7
        STATE OF NEVADA, et al.,
 8
              Defendants.
 9

10

11           The Court has now screened Plaintiff's complaint pursuant to 28 U.S.C. §

12 1915A(a) and ordered the case to proceed. In order to ensure the just, speedy, and

13 cost-effective resolution of this action, the court orders the parties attend a mandatory

14 telephonic case management conference as described more fully below.

15           Following the mandatory telephonic case management conference, the court will

16 issue a full scheduling order following the scheduling conference, setting out additional

17 dates related to discovery and the litigation. No discovery may proceed until the court

18 enters a full scheduling order following the mandatory telephonic scheduling

19 conference.

20 I.         MANDATORY TELEPHONIC CASE MANAGEMENT CONFERENCE

21           A mandatory telephonic case management conference will be held on Monday,

22 March 29, 2021 at 11:00 a.m. To join the conference, counsel shall dial the toll−free

23



                                                1
           Case 3:20-cv-00261-MMD-CLB Document 55 Filed 02/12/21 Page 2 of 3




 1 telephone number 877-336-1829, the access code is 2809752, and the security code is

 2 20261. The parties should be available for one hour, although the case management

 3 conference will likely take less time. The parties shall be prepared to informally discuss

 4 the following issues:

 5         A.    A brief statement of the parties' claims and/or defenses;
 6         B.    The location of potentially relevant documents;
 7         C.    Discovery each party intends to take, if any, in addition to the discovery
 8 ordered above;

 9         D.    A timeline for the scheduling of discovery;
10         E.    Any options or methods for the streamlining discovery;
11         F.    Whether any party intends to challenge the issue of exhaustion;
12         G.    Whether any party intends to use expert witnesses;
13         H.    Whether each party would consent to magistrate judge jurisdiction; and,
14         I.    Any immediate or ongoing issues or requests for injunctive relief regarding
15 current incarceration that could require the court's immediate attention.

16
     II.   CASE MANAGEMENT CONFERENCE STATEMENTS
17
           At least one-week in advance of the case management conference, each party
18
     shall file a scheduling conference statement. The case management conference
19
     statement must address the issues listed above, as well as any other issues that the
20
     parties believe would assist in the scheduling of the case. The statement should include
21
     the date that initial disclosures were served and any deficiencies in either party's
22

23



                                                2
          Case 3:20-cv-00261-MMD-CLB Document 55 Filed 02/12/21 Page 3 of 3




 1 disclosures. The statement must not exceed five (5) pages in length and no exhibits or

 2 attachments should be included.

 3 III.   SCHEDULING ORDER
 4        Following the case management conference, the court will issue a Scheduling
 5 Order and Discovery Plan with the benefit of the input of the parties. Once issued, the

 6 dates in the Scheduling Order and Discovery Plan shall be firm and no extension shall

 7 be given without permission from the court based on good cause shown.

 8               DATED: February 12, 2021.
 9
                                           _______________________________
10                                         CARLA BALDWIN
                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                              3
